Citation Nr: 0518861	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  97-21 677	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
pelvic inflammatory disease, status post laparoscopy.

2.  Entitlement to service connection for left hip 
disability.

3.  Entitlement to service connection for gastrointestinal 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from October 1984 to July 
1995.  According to her DD Form 214, she also had an 
additional 4 months and 16 days of prior active service.

A March 1996 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Washington, DC, denied 
entitlement to service connection for gastrointestinal 
disability and a left hip disorder.  The veteran appealed 
this decision to the Board of Veterans' Appeals (Board).  The 
RO in September 1996 granted service connection for pelvic 
inflammatory disease, status post laparoscopy, assigning a 
noncompensable evaluation therefor.  The veteran thereafter 
appealed the initial rating assigned the disorder to the 
Board.  Jurisdiction over the case was transferred to the RO 
in Roanoke, Virginia in August 2000.  The veteran testified 
before the undersigned at a hearing held at the Roanoke RO in 
January 2001.  This case was remanded by the Board in May 
2001 for further development; it was returned to the Board in 
April 2005.

Although the issues of entitlement to service connection for 
right and left wrist disabilities, and for sinusitis, were 
developed for appellate review, a January 2004 rating 
decision granted service connection for bilateral wrist 
disability, and an April 2004 rating decision granted service 
connection for sinusitis.  Those matters are therefore no 
longer in appellate status.  See generally Grantham v. Brown, 
114 F.3d 1156 (1997). 

A May 2000 rating decision granted service connection for 
migraine headaches and assigned a noncompensable evaluation 
therefor.  In March 2001, and while the veteran's claims 
files were at the Board, the RO received the veteran's notice 
of disagreement with the evaluation assigned in the May 2000 
rating decision.  In September 2001 the RO issued a statement 
of the case addressing the initial evaluation assigned the 
migraine headache disorder.  Thereafter, no further 
communication was received from the veteran or her 
representative with respect to that disorder.  The Board 
therefore concludes that the veteran is not seeking appellate 
review of the initial rating assigned the migraine headaches.  

The veteran's representative, in a May 2005 statement, cited 
to the regulation pertaining to establishing service 
connection on a secondary basis.  No such issue is before the 
Board at this time, and the representative did not identify 
the issue, if any, for which he believes secondary service 
connection is warranted.  If the veteran desires to file a 
claim for secondary service connection for a disability, she 
should so notify the RO.

The issue of entitlement to service connection for 
gastrointestinal disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's pelvic inflammatory disease is productive 
of symptoms including pain and urinary tract infections; her 
symptoms are controlled by intermittent treatment, her 
urinary tract infections do not require drainage or frequent 
hospitalization (greater than twice a year) and/or continuous 
intensive management, and her renal function is normal.

2.  The veteran does not have a left hip disorder.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
pelvic inflammatory disease, status post laparoscopy, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.14, 4.115a, 4.116, Diagnostic Code 7614 (2004).

2.  The veteran does not have left hip disability which is 
the result of disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.

The RO denied entitlement to service connection for left hip 
disability in a March 1996 rating decision.  In response to 
her notice of disagreement with that decision she was issued 
a statement of the case in September 1996.  In August 2001 
correspondence, VA informed the veteran of her 
responsibilities as well as of VA's responsibilities in 
obtaining evidence in connection with her claim, and 
essentially advised her to submit any pertinent evidence in 
her possession.  The correspondence also informed her of the 
information and evidence necessary to substantiate the 
service connection claim.  Her claim for service connection 
for left hip disability was thereafter readjudicated in a 
November 2004 rating decision.

With respect to the pelvic inflammatory disease claim, a 
September 1996 rating decision granted service connection for 
that disorder, assigning an initial noncompensable evaluation 
therefor.  The rating decision explained that a higher rating 
of 10 percent required evidence of continuous treatment of 
the disorder.  In response to her disagreement with the 
evaluation assigned, the veteran was issued a statement of 
the case in March 1997.  The statement of the case, and a May 
2000 supplemental statement of the case, provided her with 
the rating criteria for evaluating her pelvic inflammatory 
disorder.  The Board, when remanding the case in May 2001, 
also provided her with the pertinent criteria for evaluating 
her disorder.  In August 2001 correspondence, VA informed the 
veteran of her responsibilities as well as of VA's 
responsibilities in obtaining evidence in connection with her 
claim, and essentially advised her to submit any pertinent 
evidence in her possession.  In a November 2004 rating 
decision the RO increased the evaluation assigned her 
disorder to 10 percent, explained what the evidence needed to 
show to warrant assignment of the next higher rating, and 
explained why her disorder did not meet the criteria for a 
higher rating.

As indicated above, the veteran was provided with VCAA notice 
in August 2001, and her claims were thereafter readjudicated 
by VA in November 2004.  The foregoing notice substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), and Charles v. Principi, 
16 Vet. App. 370 (2002).  Although the August 2001 notice did 
not specifically advise the veteran of the information and 
evidence necessary to substantiate her claim for a higher 
initial rating for pelvic inflammatory disease, the Board 
points out that 38 U.S.C.A. § 5103(a) only requires that VA 
advise the claimant of the information and evidence not 
previously provided to the Secretary that is necessary to 
substantiate her claim.  The September 1996 rating decision, 
March 1997 statement of the case, May 2000 supplemental 
statement of the case, May 2001 Board remand, and November 
2004 rating decision did inform the veteran and her 
representative of what information and evidence was on file, 
identified the pertinent criteria for assigning higher 
evaluations for pelvic inflammatory disease, and explained 
that the information and evidence on file failed to show that 
the veteran met the criteria for a higher rating.  The record 
reflects that both the veteran and her representative are 
well aware of the rating criteria, and have actively 
participated in obtaining evidence supportive of the claim.

At this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA, and that the 
failure to provide the veteran with VCAA notice prior to the 
March 1996 and September 1996 adjudications did not affect 
the essential fairness of those adjudications, and therefore 
was not prejudicial to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The veteran has not 
alleged prejudice from any error in the timing or content of 
the VCAA notice, and given the specificity of the VCAA 
notice, as well as the time afforded the veteran following 
the notice to respond, the Board finds that any error in the 
timing of the notice was harmless.  The Board will proceed 
with appellate review.

With respect to VA's duty to assist the veteran in obtaining 
evidence in connection with her claims, the Board points out 
that all relevant evidence identified by her, and for which 
she authorized VA to obtain, is on file.  In this regard the 
record shows that the veteran reported receiving relevant 
treatment by a Dr. McCue.  The RO attempted to obtain records 
from Dr. McCue, but the only records on file from him are 
those held by a private hospital who did respond to VA's 
request for information.  In March 2002 the RO informed the 
veteran that it was unclear whether Dr. McCue's complete 
records were on file, and advised her to obtain and submit 
records from that physician herself.  She did not respond, 
and in a November 2004 supplemental statement of the case the 
RO reminded her that she did not respond to the March 2002 
correspondence.  In light of the above, the Board concludes 
that VA's duty to assist the veteran in obtaining evidence in 
support of her claim has been fulfilled.  

The Board's May 2001 remand requested that the RO attempt to 
ascertain whether the veteran was afforded a VA gynecological 
examination in February 1996.  It appears from the record 
that the RO was unable to confirm that such an examination 
occurred.  The Board points out that while the record 
suggests that the veteran was supposed to be scheduled for a 
gynecological examination in February 1996, there is actually 
no evidence suggesting that she was scheduled for such an 
examination.  Nor has the veteran suggested that she attended 
a gynecological examination in February 1996.  The September 
1996 rating decision granting service connection for pelvic 
inflammatory disease did not rely on any gynecological 
examination report for February 1996.  The Board accordingly 
concludes that all available VA gynecological examination 
reports for the veteran are already on file. 

The record also reflects that the veteran was afforded VA 
examinations in connection with her claims in February 1996, 
May 2003 and June 2003.  The latter two examinations included 
an August 2003 addendum indicating that the claims files had 
been reviewed.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.

I.  Pelvic inflammatory disease, status post laparoscopy

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2004), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the pelvic inflammatory disease, and the Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14. 

Factual background

As noted in the Introduction, the veteran's service ended in 
July 1995.  Service connection for pelvic inflammatory 
disease, status post laparoscopy, was granted in September 
1996, evaluated as noncompensably disabling effective August 
1, 1995.  The record shows that the RO included consideration 
of urinary tract infections in assigning the initial 
evaluation (thereby resolving her claim for those 
infections).  An August 2001 rating decision modified the 
effective date of the grant of service connection to July 31, 
1995.  A November 2004 rating decision increased the 
evaluation assigned the disorder to 10 percent disabling, 
effective July 31, 1995.  The 10 percent evaluation has 
remained in effect since that time.

Service medical records show that the veteran was treated on 
several occasions for urinary tract infections (UTIs).  In 
January 1985 she reported experiencing abdominal pain, and 
was diagnosed with pelvic inflammatory disease (PID); a 
pelvic examination the next month was normal.  In July 1985 
she again complained of lower abdominal discomfort, and was 
diagnosed with possible PID.  The service medical records 
show several subsequent complaints of abdominal discomfort 
occasionally attributed to PID.  In June 1990 she underwent a 
dilatation and curettage, and in June 1994 bore a child 
through a cesarean section.  Pelvic examination of the 
veteran at discharge was normal.

On file are military hospital records for June 1990 to 
November 1995, which show that the veteran underwent a 
diagnostic laparoscopy in October 1995 for complaints of 
chronic pelvic pain.  The procedure revealed adhesions 
affecting several pelvic organs, several of which the surgeon 
was unable to remove.  In November 1995 the veteran presented 
with complaints of pelvic pain.  She was provided intravenous 
antibiotics, following which her complaints resolved; she was 
diagnosed with pelvic infection.

The veteran was afforded a VA examination in February 1996, 
at which time she reported experiencing intermittent UTIs 
with dysuria and urgency; she indicated that her symptoms 
resolved with the use of medication, and that the last 
episode had occurred two months earlier.  The examiner 
diagnosed her as status post past history of recurrent UTIs.

On file are private medical records for October 1996 to 
November 2001 which show that the veteran bore a child by 
cesarean section in January 1997.  In September 1997 she 
reported experiencing a UTI; she was prescribed medication.  
She was thereafter treated with antibiotics in February 1998 
for a UTI with symptoms including pressure to urinate.  In 
May 1998 she presented with complaints suggestive of a UTI, 
but was diagnosed with a vaginal infection instead.  A mass 
was also discovered in her left adnexa, described as a 
probable cyst; by the next month the mass had markedly 
diminished in size, and was considered resolved.  In August 
1998 she presented with complaints of urinary frequency and 
was diagnosed with a UTI.  In September 1998 she reported 
that her symptoms had improved.  In October 1998 she was 
diagnosed with pelvic pain of uncertain etiology, and 
prescribed a pain medication.  In March 1999 she was 
diagnosed with mild PID based on complaints of painful 
urination and abdominal discomfort; she was prescribed an 
antibiotic and her symptoms resolved by the next month, and 
in June 1999 a pelvic examination was normal, although there 
was a question of a current UTI.  In August 1999 she was 
placed on antibiotics for symptoms consistent with a UTI 
versus a yeast infection, and pelvic examination the next 
month was normal.  In June 2000 she presented with a possible 
UTI, and in July 2000 she reported lower abdominal discomfort 
and dyspareunia; the examiner diagnosed early PID and 
prescribed antibiotics.  In October 2001 she reported 
abdominal bloating following a recent cesarean section 
delivery with partial salpingectomy; she was diagnosed with 
rectus diastasis from the pregnancy and surgery.  The records 
show that she worked on a farm, and also worked on a part 
time basis at one point in a school; she was advised to 
reduce her farm work on account of bilateral upper extremity 
problems.  The records show that her blood urea nitrogen and 
creatinine levels were consistently within the identified 
reference range for normal.

At her January 2001 hearing before the undersigned, the 
veteran testified that she experienced pelvic pain and 
inflammation, with occasional relief from medication.  She 
described her symptoms as occurring every three months and 
lasting about two weeks.  She testified that her PID 
interfered with her job, and suggested that she sometimes 
left work early because of her symptoms; she indicated that 
she was self-employed.  She denied any tenderness associated 
with her laparoscopy scar, and indicated that it had never 
broken open or oozed.

In a January 2001 correspondence, the U.S. Postal Service 
informed the veteran that she was medically unsuitable for a 
carrier position on account of her carpal tunnel syndrome.

The veteran was afforded a VA examination in May 2003.  She 
reported experiencing monthly UTIs, but denied using any 
medication continuously; her last UTI occurred in April 2003.  
The veteran reported undergoing a second laparoscopy in 2001.  
On physical examination her abdominal area was negative for 
any abnormalities, and the adnexal area was nontender.  No 
other abnormalities were identified.  Her urinalysis was 
negative.  The examiner diagnosed pelvic pain due to pelvic 
adhesions, and history of bladder infection.

In an August 2003 addendum, a physician indicated that she 
had reviewed the claims file and noted that the veteran had 
been asymptomatic since 2001, and was asymptomatic when 
examined in May 2003.  The examiner concluded that the 
veteran was not on any continuous treatment for pelvic 
adhesion pain, and therefore did not require continuous 
treatment.

Analysis

The RO evaluated the veteran's pelvic inflammatory disease, 
status post laparoscopy, as 10 percent disabling under 
38 C.F.R. § 4.116, Diagnostic Code 7614.  The Board initially 
notes that inasmuch as the veteran's claim for service 
connection for pelvic inflammatory disease was filed in 
September 1995, the diagnostic criteria in effect prior to 
February 17, 1994, for genitourinary disorders, and in effect 
prior to May 22, 1995, for gynecological disorders, are not 
for application.  See 59 Fed. Reg. 2523 (1994); 60 Fed. Reg. 
19851 (1995).  

A 10 percent evaluation is warranted under Diagnostic Code 
7614 for pelvic inflammatory disease with symptoms requiring 
continuous treatment.  A 30 percent evaluation is warranted 
for symptoms not controlled by continuous medication.  
38 C.F.R. § 4.116, Diagnostic Code 7614.

Urinary tract infections warrant a 10 percent rating when 
requiring long-term drug therapy, 1-2 hospitalizations per 
year and/or requiring intermittent intensive management.  A 
30 percent rating is warranted for recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management.  38 C.F.R. § 4.115a.  Associated poor 
renal function is rated as renal dysfunction under 38 C.F.R. 
§ 4.115a.

After reviewing the evidence on file, the Board finds that 
the preponderance of the evidence is against assignment of an 
evaluation higher than 10 percent for the pelvic inflammatory 
disorder.  The treatment records show that the veteran 
experiences episodes of PID approximately twice each year, at 
which time her symptoms are controlled by pain medications.  
The records do not show that she uses pain medications for 
her PID at other times.  Moreover, while the veteran 
experiences recurrent UTIs requiring antibiotic treatment, 
she testified, and the records reflect, that the UTIs occur 
approximately four times each year, and resolve after 
treatment with the antibiotics.  Although she informed the 
May 2003 examiner that her bouts of UTIs occurred on a 
monthly basis, her assertion is not supported by the 
treatment records on file, or by the findings on examination.  

In short, the records show that the veteran's PID and UTI 
symptoms are controlled with only intermittent treatment, 
namely the use of pain medications and antibiotics as needed.  
Moreover, the physician who prepared the August 2003 addendum 
concluded that even continuous medication was not required in 
the veteran's case to control her symptoms.  The above 
evidence does not support assignment of a 30 percent 
evaluation under Diagnostic Code 7614.

Although the veteran experiences recurrent UTIs, the records 
show, and she does not dispute, that she has not required 
drainage or hospitalization at least twice per year.  Nor, 
given the documented infrequency of her UTIs and associated 
treatment, does the evidence show that she requires 
continuous intensive management of her UTIs.  A 30 percent 
evaluation under 38 C.F.R. § 4.115b is therefore not 
warranted.  Moreover, as the evidence does not suggest any 
impairment of renal function, the provisions relating to 
rating of renal dysfunction under 38 C.F.R. § 4.115b are not 
for application.

The Board notes in passing that the veteran denies any 
tenderness or other symptoms associated with the laparoscopy 
scar.  Nor is there any medical evidence of pain, tenderness, 
poor nourishment, ulceration, instability, or functional 
limitation associated with the scar, or any evidence showing 
that the scar exceeds 6 square inches in area.  There is 
consequently no basis on which to assign a separate 
compensable rating for any laparoscopy scar.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803-7805 (2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801-7805 (2004); Esteban v. Brown, 
6 Vet. App. 259 (1994).
 
In sum, the evidence shows that the veteran's PID and UTIs 
symptoms are controlled through intermittent treatment, that 
she does not require drainage or hospitalization at least 
twice each year for UTIs, or require continuous intensive 
management, and that there is no suggestion of renal 
dysfunction.  Her claim for a rating in excess of 10 percent 
for pelvic inflammatory disease, status post laparoscopy, is 
denied.  38 C.F.R. § 4.3.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The veteran argues that her pelvic inflammatory 
disease sometimes affects her functioning while at work.  
Notably, however, she had not adduced any evidence suggesting 
interference of her pelvic disease with her employment.  
Moreover, the veteran is largely self-employed, and has 
several other disorders which clearly impact on her 
employment, particularly the carpal tunnel syndrome which 
prompted the U.S. Postal Service to deny her a position, and 
her treating physicians to recommend that she reduce her 
farmwork.  She has not otherwise objectively demonstrated the 
presence of a marked interference of her disability with 
employment.  Nor is there evidence that her pelvic 
inflammatory disorder has necessitated frequent periods of 
hospitalization or that the manifestations of the disability 
are unusual or exceptional.  

In essence, the evidence shows that the manifestations of the 
pelvic inflammatory disease, status post laparoscopy, are 
those contemplated by the schedular criteria.  There is no 
indication in the record that the average industrial 
impairment resulting from the disability would be in excess 
of that contemplated by the assigned evaluation.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996);  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board lastly notes that the RO assigned the veteran an 
effective date for the grant of service connection for the 
disorder at issue of July 31, 1995.  The Board has reviewed 
the evidence on file, and concludes that the veteran has not 
evidenced a level of impairment in excess of 10 percent at 
any point since the award of service connection.  See 
Fenderson, supra.






II.  Left hip disability

Factual background

Service medical records show that the veteran presented in 
December 1987 with complaints of left hip pain that developed 
while running.  The next day she demonstrated full range of 
left hip motion with slight pain.  X-ray studies of the hip 
were normal, and the veteran was diagnosed with muscular 
strain.  While hospitalized in April 1988 for the treatment 
of low back pain, she denied any hip problems but noted that 
her back pain radiated into her left hip and buttock area; 
physical examination of an unspecified hip revealed full 
range of motion with a slightly tender trochanteric area.  
The report of her examination for discharge is silent for any 
reference to left hip complaints, finding or diagnosis.

On file are military hospital records for June 1990 to 
November 1995 which document complaints of pelvic pain, but 
which are silent for any reference to left hip complaints or 
findings.  Private medical records on file for October 1996 
to November 2001 are also silent for any left hip complaints 
or findings, but do document pelvic complaints.  In October 
1996 the veteran reported low back pain radiating into both 
legs.  X-ray studies of the left hip in March 1998 showed no 
abnormalities.  A May 1999 physical therapy evaluation 
recorded complaints of low back pain without radiation.  

The veteran was examined by VA in February 1996, at which 
time she reported experiencing recurrent left hip pain.  She 
explained that she fell onto ice in service and injured her 
"right" hip, and subsequently experienced "right" hip 
pain.  She indicated that she continued to experience left 
hip pain about once a month during her menstrual period, or 
while running; she denied any pain at the time of the 
examination.  Physical examination of the left hip was 
negative for any identified abnormalities, and X-ray studies 
of the hip were normal.  The examiner did not provide a 
diagnosis as to the left hip.

At her January 2001 hearing, the veteran indicated that she 
fell on ice in service, causing her left hip pain.  She 
indicated that she was not receiving any current treatment 
for her left hip complaints, and that her physician was 
unsure if her pain was related to a lower back disorder.
 
The veteran was afforded a VA examination in June 2003.  At 
that time she complained of vague intermittent left hip pain 
which was worse with prolonged walking and sitting.  She 
denied using any medication other than nonsteroidal anti-
inflammatory medicines.  Physical examination showed some 
limitation of hip motion, but was negative for any identified 
left hip abnormalities, and X-ray studies of the hip were 
normal.  The examiner diagnosed hip pain of unknown etiology.  
In an August 2003 addendum to the examination report, a 
physician indicated that she had reviewed the claims files, 
and concluded that the evidence did not support the onset of 
the left hip condition in service, or as otherwise related to 
service.

Analysis

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  

Although service medical records show that the veteran was 
treated in December 1987 for a muscle strain affecting the 
left hip, the remaining service medical records are silent 
for any further findings or diagnosis of left hip disability.  
Moreover, there is no postservice medical evidence on file of 
a left hip disorder.  X-ray studies have consistently 
demonstrated the absence of left hip abnormalities, and the 
February 1996 VA examiner did not provide a diagnosis of left 
hip disability.  Although the June 2003 examiner diagnosed 
left hip pain, he did not diagnose an underlying pathology to 
account for the pain, and in fact described the etiology as 
unknown.  The physician who provided the August 2003 addendum 
did not diagnose a left hip disability, and in any event 
indicated that any left hip condition is not related to 
service.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has had occasion to discuss what 
constitutes a disability.  The Court held that a symptom, 
such as pain, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), vacated in part and remanded on other grounds sub 
nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001)).  In this case, none of the competent evidence of 
record suggests that the veteran has an underlying left hip 
disability.

Although the veteran herself believes that she has an 
underlying left hip disorder, as there is no indication that 
she is qualified through education, training or experience to 
offer medical opinions, her opinions concerning medical 
diagnosis do not constitute competent medical evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2004).  

In short, there is no competent evidence of a left hip 
disability.  In the absence of such evidence of the existence 
of a left hip disability, the claim must be denied.  See 
Rabideau, supra.  


ORDER

Entitlement to a rating in excess of 10 percent for pelvic 
inflammatory disease, status post laparoscopy, is denied.

Entitlement to service connection for left hip disability is 
denied.


REMAND

The veteran contends that she has gastrointestinal disability 
which originated in service.

Service medical records show that she was treated in July 
1989 and December 1991 for gastroenteritis, and in April 1995 
for gastritis.  In May 1995 her abdominal complaints were 
attributed to possible irritable bowel syndrome, and to acute 
gastroenteritis.

When the veteran was examined by VA in February 1996, the 
examiner diagnosed her as status post past history of one 
episode of gastroenteritis.

Private treatment records on file show that the veteran was 
diagnosed in April 1999 with peptic disease, probably 
secondary to medication; the records show that 
discontinuation of the medication did not affect her peptic 
symptomatology.  She tested positive on her H. Pylori Titer 
in August 1999.

The Board's May 2001 remand requested that the RO schedule 
the veteran for a VA examination to determine the etiology of 
any gastrointestinal disorder.  The record reflects that the 
RO thereafter afforded the veteran a VA gynecological 
examination in May 2003, which provided findings regarding 
her abdomen, but which did not address whether she had a 
gastrointestinal disorder.  In an August 2003 "addendum" to 
an unspecified "digestive conditions" examination, a VA 
physician stated that the record before her did not show any 
evidence of a ventral hernia in the veteran, and concluded 
that the veteran consequently did not have a gastrointestinal 
disorder produced by a ventral hernia.  Internal 
correspondence between this physician and the RO suggests 
that the "digestive conditions" examination to which she 
was writing an addendum was actually the May 2003 
gynecological examination.

From the above, it appears the RO did not afford the veteran 
a gastroenterological examination as requested in the Board's 
May 2001 remand.  Moreover, inasmuch as the veteran does not 
contend that she has a gastrointestinal disorder resulting 
from a ventral hernia, the medical opinion expressed in the 
August 2003 addendum is not responsive to the instructions in 
the Board's remand.

In light of the above, the Board finds that further 
development is warranted with respect to the gastrointestinal 
disorder claim, to include affording the veteran another VA 
examination.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should attempt to 
ascertain whether the veteran 
underwent a VA gastroenterological 
examination in 2003 separate from 
the May 20, 2003, gynecological 
examination.  If the RO determines 
that such a gastroenterological 
examination took place, the RO 
should ensure that a copy of the 
examination report is added to the 
claims files.

2.  The RO should contact the 
veteran and request that she 
identify the names, addresses and 
approximate dates of treatment for 
all health care providers, VA and 
private, who may possess additional 
records pertinent to her claim of 
entitlement to service connection 
for gastrointestinal disability.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims files any medical records 
identified by the veteran which have 
not been secured previously.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and her 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  The RO should then arrange for 
the veteran to undergo a VA 
gastroenterology examination by a 
physician with appropriate expertise 
to determine the nature, extent and 
etiology of any gastrointestinal 
disorder.  All indicated studies 
should be performed, and all 
findings should be reported in 
detail.  With respect to any 
gastrointestinal disability 
identified, the examiner must 
provide an opinion as to whether it 
is at least as likely as not that 
the gastrointestinal disorder is 
etiologically related to service or 
was present within one year of the 
veteran's discharge therefrom.  The 
rationale for all opinions expressed 
should be provided.  The veteran's 
claims files, including a copy of 
this remand, must be made available 
to the examiner for review.  The 
examination report is to reflect 
that a review of the claims files 
was made.  

5.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 
(2000), and VA's implementing 
regulations found at 38 C.F.R. 
§ 3.159.  Then, the RO should re-
adjudicate the remaining issue on 
appeal.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and her 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


